 Case 1:19-cv-00635-LPS Document 29 Filed 03/08/21 Page 1 of 2 PageID #: 391




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


  DYNAMIC ENERGY, INC., a West Virginia,              )
  Corporation,                                        )
               Plaintiff/Counterclaim-Defendant,      )
                                                      )
         v.                                           )
                                                      )
  CM ENERGY HOLDINGS, LP, a Delaware                  )
  limited partnership,                                )
                                                          C.A. No. 19-265-LPS
                 Defendant/Counterclaim-Plaintiff,    )
                                                      )
         v.                                           )
                                                      )
  JAMES C. JUSTICE, II,                               )
              Counterclaim-Defendant.                 )
                                                      )
                                                      )
                                                      )
  DYNAMIC ENERGY, INC., a West Virginia,              )
  Corporation,                                        )
               Plaintiff/Counterclaim-Defendant,      )
                                                      )
         v.                                           )   C.A. No. 19-635-LPS
                                                      )
  CM ENERGY PROPERTIES, LP, a Delaware                )
  limited partnership,                                )
                 Defendant/Counterclaim-Plaintiff,    )



                               STIPULATION OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the parties in 1:19-cv-00265-LPS—plaintiff

and counterclaim defendant Dynamic Energy, Inc., defendant and counterclaim-plaintiff CM

Energy Holdings, LP, and counterclaim-defendant James C. Justice, II—and the parties in 1:19-

cv-00635-LPS—plaintiff and counterclaim-defendant Dynamic Energy, Inc. and defendant and

counterclaim-plaintiff    CM   Energy   Properties,   LP—stipulate   to   the   dismissal   of
 Case 1:19-cv-00635-LPS Document 29 Filed 03/08/21 Page 2 of 2 PageID #: 392




1:19-cv-00265-LPS and 1:19-cv-00635-LPS with prejudice, each side to bear its own costs,

expenses, and attorney’s fees.



 POTTER ANDERSON & CORROON LLP                    BAYARD, P.A.


 /s/ John A. Sensing                              /s/ Brett M. McCartney
 John A. Sensing (#5232)                          Brett M. McCartney (No. 5208)
 Jennifer Penberthy Buckley (#6264)               Elizabeth A. Powers (No. 5522)
 Hercules Plaza, 6th Floor                        600 North King Street, Suite 400
 1313 N. Market Street                            P.O. Box 25130
 Wilmington, DE 19801                             Wilmington, DE 19899
 jsensing@potteranderson.com                      bmccartney@bayardlaw.com
 jbuckley@potteranderson.com                      epowers@bayardlaw.com

 Attorneys for Plaintiff /Counterclaim-           Attorneys for Defendant/Counterclaim-
 Defendant Dynamic Energy, Inc. and               Plaintiffs CM Energy Holdings, LP and CM
 Counterclaim-Defendant James C. Justice,         Energy Properties, LP
 II


Dated: March 8, 2021



SO ORDERED, this                         day of                     , 2021.




                                      ____________________________________________
                                      The Honorable Leonard P. Stark




                                              2
